Citation Nr: 0900850	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-26 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to a TDIU rating.  In May 
2007, the veteran testified before the Board at a hearing 
that was held via videoconference from the RO.  In January 
2008, the Board remanded the claim for additional 
development.

The issue of entitlement to a TDIU rating on an 
extraschedular basis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection is in effect for a right knee 
disability, rated as 20 percent disabling, a left knee 
disability, rated as 10 percent disabling, a low back 
disability, rated as 20 percent disabling, hypertension, 
rated as 10 percent disabling, a right wrist disability, 
rated as 0 percent disabling, and a left ankle disability, 
rated as 0 percent disabling, for a combined schedular rating 
of 50 percent.

2.  The case presents such an exceptional or unusual 
disability picture as to possibly render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

While the schedular standards for the assignment of a TDIU 
rating are not met, the veteran is entitled to consideration 
of the assignment of an extra-schedular TDIU rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is unable to obtain or maintain 
substantially gainful employment as a result of the severity 
of his service-connected orthopedic disabilities.  

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, 5 Vet. App. 524, 529 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment 
as a result of service-connected disability.  38 C.F.R. § 
4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356 (1991), the Court also 
discussed the meaning of "substantially gainful employment."  
In that context, the Court noted the following standard 
announced by the United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  A veteran may be 
considered as unemployable upon termination of employment 
that was provided on account of disability or in which 
special consideration was given on account of the same.  38 
C.F.R. § 4.18.

In this case, service connection is in effect for a right 
knee disability, rated as 20 percent disabling, a left knee 
disability, rated as 10 percent disabling, a low back 
disability, rated as 20 percent disabling, hypertension, 
rated as 10 percent disabling, a right wrist disability, 
rated as 0 percent disabling, and a left ankle disability, 
rated as 0 percent disabling, for a combined schedular rating 
of 50 percent.  38 C.F.R. § 4.25.  Thus, the minimum 
percentage requirements for the assignment of a TDIU set 
forth in 38 C.F.R. § 4.16(a) are not met and the Board finds 
that assignment of a schedular TDIU rating is not warranted.

Nevertheless, the Board finds that there is evidence to 
support a finding that the veteran meets the requirements for 
a TDIU on an extra-schedular basis as the evidence shows that 
his service-connected disabilities, when considered in light 
of his education and occupational experience, render him 
incapable of obtaining or retaining substantially gainful 
employment.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 
Vet. App. 1 (2001).

On VA examination in May 2008, the examiner determined that 
the veteran's hypertension and left ankle disabilities did 
not interfere with his ability to obtain or maintain 
substantially gainful employment.  His right wrist 
disability, however, was determined to interfere with his 
employability, while his knee and back disabilities were 
determined to prevent him from obtaining or maintaining 
gainful employment.

The veteran has not been employed since 2001.

To date, the RO has not referred the veteran's claim to the 
Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of a TDIU 
on an extra-schedular basis.  Because the medical evidence 
strongly suggests that the veteran's service-connected 
lumbosacral spine and bilateral knee disabilities preclude 
him from obtaining or maintaining substantially gainful 
employment, the claim must be referred to the Under Secretary 
for Benefits or to the Director of Compensation and Pension 
Service for consideration of a TDIU on an extra-schedular 
basis.  38 C.F.R. § 4.16(b).  VA regulations specifically 
provide that if a veteran is unemployable by reason of his 
service-connected disabilities, occupational background and 
other related factors, an extra-schedular total rating may be 
assigned on the basis of a showing of unemployability, alone.  
38 C.F.R. § 4.16(b).  Such is the case here.

The Board, however, is precluded from assigning a TDIU on an 
extra-schedular basis in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  The authority to assign 
extra-schedular ratings has been specifically delegated to 
the Under Secretary for Benefits and the Director of the 
Compensation and Pension Service, and not the Board.  Where 
the Board finds entitlement to an extra-schedular evaluation 
is warranted, the proper course of action is to raise the 
issue and remand it for the proper procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  
VAOGCPREC 6-96 (concluding the Board would have jurisdiction 
to consider the issue of entitlement to an extra-schedular 
rating if raised in connection with an increased rating 
claim, but that the Board should remand the issue if it is 
determined that further action by the RO is necessary), 61 
Fed. Reg. 66749 (1996); Bowling v. Principi, 15 Vet. App. 1, 
10 (2001).

For the reasons stated above, the Board finds that the 
veteran does not meet the requirement for the assignment of a 
TDIU rating.  However, the Board finds that he meets the 
requirements for consideration of a TDIU on an extra-
schedular basis.  In light of the favorable disposition, the 
Board finds that a discussion as to whether VA's duties to 
notify and assist the veteran have been satisfied is not 
required.  


ORDER

The schedular criteria for the assignment of a TDIU rating 
are not met and a schedular TDIU rating is denied.  However, 
entitlement to consideration of an extra-schedular rating for 
a TDIU is granted.  To that extent only, the appeal is 
allowed.


REMAND

Having determined the veteran is entitled to extra-schedular 
consideration for a TDIU rating, the Board has no discretion 
and must refer this case to the Under Secretary for Benefits 
or to the Director of Compensation and Pension Service.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. 
Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the veteran's TDIU claim to 
the Under Secretary for Benefits or to 
the Director of Compensation and 
Pension Service for consideration of 
the assignment of an extraschedular 
rating.  38 C.F.R. § 4.16(b).

2.  If the benefit sought on appeal is 
not granted, issue  the veteran and his 
representative a supplemental statement 
of the case, and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


